ORDER
PER CURIAM.
Kevin L. Presberry (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
*224Movant pleaded guilty to one count of robbery in the second degree, in violation of Section 569.030 RSMo 1994. The trial court imposed a suspended imposition of sentence with five years probation. Later, Movant’s probation was revoked and the trial court sentenced him to fifteen years imprisonment. Movant thereafter filed a motion for post-conviction relief pursuant to Rule 24.035, alleging that his plea counsel failed to advise him of the maximum sentence range if his probation was subsequently revoked, and failed to investigate a witness. This appeal follows the denial of Movant’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be meritless. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).